DETAILED ACTION
Examiner acknowledges receipt of amendment to application 16/940,690 filed on February 16, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21-40 are still pending, with claims 21, 29 and 37 being currently amended. 

Status of Objections and Non-Prior Art Rejections
I. 35 USC § 112 Rejections
Applicant’s arguments with respect to the 112(a) rejections of claims 27 and 35 are persuasive. The 112(a) rejections of claims 27 and 35 are therefore withdrawn.
Applicant’s amendments to claims 21, 29 & 37 are accepted. The 112(b) rejections of claims 21, 29 and 37 are therefore withdrawn.

Response to Arguments
Applicant’s arguments, see page 11 of the remarks, filed February 16, 2021, with respect to the 102 and 103 rejections of claims 21-40 have been fully considered and are persuasive.  The 102/103 rejections of claims 21-40 have been withdrawn. 

Allowable Subject Matter
Claims 21-40 are allowed.


 thereby controlling the at least one of the plurality of discrete electrically powered elements or subsystems of the vehicle, providing a virtual physical layer” in combination with all the other elements recited in claim 1.
Claims 22-28, being dependent on claim 21, are allowable for the same reasons as claim 21. 
Claim 29 recites similar limitations as claim 21, and is therefore allowable for the same reasons as claim 21.
Claims 30-36, being dependent on claim 29, are allowable for the same reasons as claim 29. 
Claim 37 recites similar limitations as claim 21, and is therefore allowable for the same reasons as claim 37.
Claims 38-40, being dependent on claim 37, are allowable for the same reasons as claim 37. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.